IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 80 WAL 2022
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
JARED ADAM SCHAFKOPF,                         :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2022, the Application to File Supplement to

Petition for Allowance of Appeal is GRANTED. The Petition for Allowance of Appeal is

DENIED.